

115 S3737 IS: Veterans Affairs Medical-Surgical Purchasing Stabilization Act
U.S. Senate
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3737IN THE SENATE OF THE UNITED STATESDecember 11, 2018Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out the Medical Surgical Prime Vendor program
			 using multiple prime vendors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Affairs Medical-Surgical Purchasing Stabilization Act. 2.Procurement of supplies under Medical Surgical Prime Vendor program (a)VendorsIn procuring certain medical, surgical, and dental supplies or laboratory supplies for medical centers of the Department of Veterans Affairs, the Secretary of Veterans Affairs shall carry out the Medical Surgical Prime Vendor program, or a successor program, in a manner that—
 (1)requires the Secretary to award contracts to multiple regional prime vendors instead of a single nationwide prime vendor; and
 (2)prohibits a prime vendor from solely designing the formulary of such supplies. (b)Clinically driven sourcing (1)ExpertiseIn carrying out the formulary of supplies under the Medical Surgical Prime Vendor program, or a successor program, the Secretary shall ensure that each employee of the Department of Veterans Affairs who conducts formulary analyses or makes decisions with respect to including items on the formulary has medical expertise relevant to the items for which the employee conducts such analyses or makes such decisions.
 (2)ListsNot later than 30 days after the date of the enactment of this Act, and quarterly thereafter with respect to any updates, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a list of each employee described in paragraph (1) and the relevant medical expertise of the employee, listed by the categories of items in the formulary described in such paragraph.